DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US Patent Publication 2014/0176409.
Regarding independent claim 1, Kim et al. teaches a display device (shown in figure 4), comprising: 
a display panel (display panel 100 of figure 4) including a plurality of pixels (P of figure 4 as given in paragraphs 0053-0054) divided into a plurality of pixel blocks (divisions of pixels P of figure 4); 
a data driver (data driver 200 of figure 4) configured to supply a driving signal (via data lines DL1 through DLn as shown in figure 4 and described in paragraphs 0048 and 0056) to each of the plurality of pixels (P of figure 4 as given in paragraphs 0053-0054)  and sense electrical characteristics of each of the plurality of pixels (described in paragraphs 0074-0075 via the sensing signal to allow the sensing of pixel as given in paragraph 0075); and 
a degradation compensation circuit (degradation compensator 460 of figure 6 and related circuitry) configured to compensate input data corresponding to each of the plurality of pixels, based on a compensation rate of the pixels corresponding to the input data (paragraph 0114 explains that “degradation estimating portion 420 provides the generated estimated value to the comparator 450 and the degradation compensator 460” and paragraph 0115 goes on to explain how the degradation compensator 460 goes on to generate the compensation values based thereupon), and provide the compensated input data to the data driver (paragraph 0115 recites “degradation compensator 460 compensates the input data by using the generated compensation data, and supplies the compensated data to the data driver 200”), 
wherein the degradation compensation circuit is further configured to generate and accumulate a degradation value for each of the plurality of pixels (paragraph 0115 describes how the degradation compensator 460 generates compensation data and paragraphs 0115-0116 describe the use of the accumulated data of the pixels and paragraph 0094 explains how data is compensated for the first pixel block of the red pixels and then subsequently compensation driving may be performed in the order of green pixel, blue pixel and white pixel where paragraph 0093 explains that the compensation is based on accumulated degradation data, such that accumulated degradation values  are generated for each of the plurality of pixel blocks), based on driving data corresponding to the driving signal supplied to each of the plurality of pixels (paragraph 0115 describes the basis on values of the driving TFT of the pixels), calculate a compensation rate for each of the plurality of pixels by using each pixel's accumulated degradation value (paragraph 0094 explains how data is compensated for the first pixel block of the red pixels and then subsequently compensation driving may be performed in the order of green pixel, blue pixel and white pixel where paragraph 0093 explains that the compensation is based on accumulated degradation data) and a degradation model (paragraphs 0109 and 0114 describe the use of a model in the degradation data), and correct the accumulated degradation value for each of the plurality of pixels, based on the sensed electrical characteristics (paragraph 0126 explains how the accumulated data and sensing data are compared and the shift is reflected by degradation compensator 460 as given in paragraph 0115 to compensate, which corrects the estimated values in the use and thus corrects the accumulated degradation value in the use of the system).
Regarding claim 2, Kim et al. teaches the display device of claim 1, wherein the degradation compensation circuit is further configured to 
generate a plurality of accumulated degradation values corresponding to the plurality of pixel blocks (paragraph 0094 explains how data is compensated for the first pixel block of the red pixels and then subsequently compensation driving may be performed in the order of green pixel, blue pixel and white pixel where paragraph 0093 explains that the compensation is based on accumulated degradation data, such that accumulated degradation values  are generated for each of the plurality of pixel blocks), identify a pixel block having a highest accumulated degradation value of the plurality of pixel blocks as a sensing pixel block, and control the data driver to sense the sensing pixel block  (paragraph 0094 explains how each of the pixel blocks are compensated for at different times, meaning that at one of those times, the block of the highest accumulated degradation value will be sensed and compensated for as well).
Regarding claim 3, Kim et al. teaches the display device of claim 2, wherein the degradation compensation circuit is further configured to 
adjust a sensing cycle, based on a temperature or the highest accumulated degradation value (paragraphs 0117-0119, especially 0117 explain the sensing timeline or cycle that is used in sensing electrical characteristics for the given pixel block as reflected by the accumulated data of degradation values as given in paragraph 0109, which includes the highest value).
Regarding independent claim 4, Kim et al. teaches an operation method of a display driving circuit (shown in figure 4) for driving a display panel (display panel 100 of figure 4) with a plurality of pixel blocks (divisions of pixels P of figure 4 as given in paragraphs 0053-0054), 
the operation method comprising: 
generating a plurality of accumulated degradation values by calculating and accumulating a degradation value of each of the plurality of pixel blocks (paragraph 0094 explains how data is compensated for the first pixel block of the red pixels and then subsequently compensation driving may be performed in the order of green pixel, blue pixel and white pixel where paragraph 0093 explains that the compensation is based on accumulated degradation data, such that accumulated degradation values  are generated for each of the plurality of pixel blocks), based on driving data supplied to each of the plurality of pixel blocks (paragraph 0115 describes the basis on values of the driving TFT of the pixels), wherein each of the plurality of pixel blocks includes at least one pixel (paragraph 0094 explains how each color block is used such that each color block has at least one pixel); 
determining at least one pixel block as a sensing pixel block, based on the plurality of accumulated degradation values (paragraphs 0117-0119, especially 0117 explain the sensing timeline or cycle that is used in sensing electrical characteristics for the given pixel block as reflected by the accumulated data of degradation values as given in paragraph 0109);
sensing electrical characteristics of the sensing pixel block (paragraphs 0117-0119, especially 0117 explain the sensing timeline or cycle that is used in sensing electrical characteristics for the given pixel block as reflected by the accumulated data of degradation values as given in paragraph 0109); 
correcting the accumulated degradation value corresponding to the sensing pixel block to match a degradation rate (paragraph 0114 explains that “degradation estimating portion 420 provides the generated estimated value to the comparator 450 and the degradation compensator 460” and paragraph 0115 goes on to explain how the degradation compensator 460 goes on to generate the compensation values based thereupon where paragraph 0114 explains how the modeling is used to convert the sun of the accumulated data and the shift value into estimations, or degradation rates that are used in the correction), based on sensing data (paragraph 0092 explains how the degradation value is corrected based on the sensing data and paragraph 0109 describes how the accumulated data is stored that includes it); and
performing degradation compensation on the plurality of pixel blocks, based on the plurality of accumulated degradation values (paragraph 0094 explains how data is compensated for the first pixel block of the red pixels and then subsequently compensation driving may be performed in the order of green pixel, blue pixel and white pixel where paragraph 0093 explains that the compensation is based on accumulated degradation data).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Patent Publication 2014/0176409 in view of Ackermann et al., US Patent Publication 2011/0057571.
Regarding claim 5, Kim et al. teaches the operation method of claim 4 and calibration using accumulated degradation value (as explained in paragraph 0046) and the general concept of temperature information relating to pixel brightness (paragraph 0019). 
Kim et al. does not teach the method wherein the correcting of the accumulated degradation value corresponding to the sensing pixel block comprises 
calibrating the sensing data to match a reference temperature, based on temperature information.
Ackermann et al. teaches the method wherein the correcting of the accumulated degradation value corresponding to the sensing pixel block comprises 
calibrating the sensing data to match a reference temperature, based on temperature information (paragraph 0081 explains “controlling the color point of said LED light source 50 by using a feed forward algorithm based on said color point information C, said brightness information B, said temperature information T and feed forward parameters P” where the sensing of the color point information C and temperature information T are used to correct the degradation as given in paragraph 0090).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the temperature information in pixel brightness correction as taught by Ackermann et al. into the system of Kim et al. The rationale to combine would be to allow a better and more stable control of the color point of the LED light source 50 can be achieved (paragraph 0086 of Ackermann et al.).
Regarding claim 6, Kim et al. teaches further the operation method of claim 5. further comprising adjusting a sensing cycle of sensing the electrical characteristics, based on the plurality of accumulated degradation values or the temperature information (paragraphs 0117-0119, especially 0117 explain the sensing timeline or cycle that is used in sensing electrical characteristics for the given pixel block as reflected by the accumulated data of degradation values as given in paragraph 0109).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al., US Patent Publication 20160191952.
Kim et al. teaches a display driving circuit (shown in figure 1), comprising: 
a data driver (data driver 400 of figure 1) configured to supply driving signals to a plurality of pixels of a display panel (via data lines D1 through Dm as shown in figure 1 and described in paragraph 0036) and; and 
a degradation compensation circuit (degradation compensation unit 210 of figure 2) configured to generate and store an accumulated degradation value by accumulating degradation values for each of a plurality of pixel blocks for a unit time (paragraph 0058 describes the storage of the degradation values for each frame, which is the plurality of pixel blocks for a unit time as depicted in figure 4), and perform data compensation to compensate for pixel degradation, based on the accumulated degradation values (paragraph 0059 explains how the data corrector 213 of figure 3 corrects the image data based on the cumulated degradation amount provided by the memory 212 of figure 3), wherein each pixel block includes at least one pixel (paragraph 0066 explains how “a frame may include a plurality of blocks BL11 through BLmn, and each of the blocks BL11 through BLmn may include a plurality of pixels”).  
Kim et al. also teaches the display driving circuit wherein the degradation compensation circuit is further configured to 
perform data compensation on the first pixel block, and perform data compensation on the remaining pixel blocks, based on their accumulated degradation values (paragraph 0059 explains how for each of the pixels PX, the image data is corrected based on the cumulative degradation amount).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627